FILED
                                                                      OCTOBER 13, 2020
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals Division III




              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 36971-4-III
                      Respondent,              )
                                               )
         v.                                    )
                                               )         UNPUBLISHED OPINION
GARY ELTON SARGENT, JR,                        )
                                               )
                      Appellant.               )

         FEARING, J. — Gary Sargent challenges his conviction for robbery on the ground

that the trial court erroneously excused a juror for cause. We hold that the trial court did

not abuse its discretion when dismissing the juror and affirm the conviction.

                                           FACTS

         Gary Sargent, Jr. stole property from Adam Ball. In the course of the theft,

Sargent menaced Ball with a wooden stick.

                                       PROCEDURE

         The State of Washington charged Gary Sargent with robbery in the first degree.

The State alleged that the wooden stick constituted a deadly weapon for purposes of the

crime.
No. 36971-4-III
State v. Sargent Jr.


       At the commencement of jury selection, the careful trial judge notified the parties

that juror 27 spoke negatively about the judge to the court bailiff. Juror 27 informed the

bailiff that “she can’t be on a trial” with the judge presiding. Report of Proceedings (RP)

at 30. The judge added:

              I have no idea who she [juror 27] is, how she knows me, whether she
       was a litigant in a case, or whether she was peripherally associated with a
       case that I was the judge on. She may be outspoken—I don’t know—based
       on her demeanor as [the bailiff] described it to me. But, again, I don’t
       know who she is.

RP at 30. Neither party then expressed concern about allowing juror 27 to remain part of

the venire.

       After voir dire, both parties exercised five of their seven allotted peremptory

challenges. As a result, juror 27 sat as the twelfth juror on a panel of thirteen, which

included an undesignated alternate juror to be selected randomly before jury

deliberations. The trial court swore in the jurors, delivered preliminary instructions, and

released the panel for a lunch break.

       Before the parties and the court adjourned for lunch, the cautious trial judge

reminded the parties that juror 27 had not been questioned by either party about her

animosity toward the judge. The trial judge advised the parties that, as juror 27 exited the

courtroom for lunch, she, with an angry look, peered at the judge and mouthed words to

the effect: “I can’t believe I’m having to do this.” RP at 148 (italics omitted). The trial



                                              2
No. 36971-4-III
State v. Sargent Jr.


judge inquired of the parties’ wishes as to whether the court should excuse juror 27 from

the jury.

         The prosecuting attorney also noticed, as the jury broke for the noon recess, juror

27’s facial animosity, but the attorney did not see the juror mouth anything. Defense

counsel urged the court to question juror 27 before excusing her outright. The trial court

agreed to question the juror after the noon recess.

         Before questioning juror 27 that afternoon, the State informed the trial court that

juror 27 had interacted with a staff member of the prosecutor’s office during the lunch

break:

                 [THE STATE]: Bratlie [juror 27]. Sorry. I don’t have the list in
         front of me. Ms. Bratlie contacted Christian [sic] in our office and
         expressed her dismay at being selected on a jury and basically said she
         didn’t want to be there. I wasn’t present for this conversation—
                 THE COURT: Uh-huh.
                 [THE STATE]:—but one of the staff members—she came up to one
         of the staff members. And apparently they noted that—I don’t know the
         exact words, but she was not—she was not happy—
                 THE COURT: Okay.
                 [THE STATE]:—and expressed as much.

RP at 161.

         The trial court, with the parties present, questioned juror 27 outside the presence

of the jury.

                THE COURT: . . . So we brought you in—I’ll just do a little
         background. We were made aware this morning that you had expressed to
         Mr. [Bailiff] that you didn’t want to be on a trial where I was the judge. I
         disclosed that to the attorneys before we started questioning, but nobody

                                               3
No. 36971-4-III
State v. Sargent Jr.


       asked you about it. And I thought perhaps you realized that this case isn’t
       about me as the judge, it’s about Mr. Sargent and about these attorneys
       trying the case and about the jury deciding it. But it became evident once
       you were selected that you were pretty unhappy about being here.
                I want to make sure or find out that you’re unhappiness with me, can
       you set that aside and be fair to the parties in this case? Because this is, of
       course, very important to Mr. Sargent and to the State.
                JUROR CARRIE BRATLIE: I probably understand that better than
       anybody else
                THE COURT: Okay.
                JUROR CARRIE BRATLIE:—in this room. I sat through, we’ll
       call it, a trial. Okay? I don’t know if you even remember it.
                THE COURT: I don’t. I’ve racked my brain trying to remember.
                JUROR CARRIE BRATLIE: Harrison/Peterson, Caden Peterson,
       my nephew, who I have not seen for over a year because you gave Angela
       Peterson the trust, the Peterson trust.
                THE COURT: Oh, okay. All right. Okay. Yeah. Okay.
                JUROR CARRIE BRATLIE: I am absolutely tingling in anger.
                THE COURT: Okay.
                JUROR CARRIE BRATLIE: Your bias that you bring to this
       courtroom is beyond irresponsible. And what I witnessed in your bias, I
       understand what this gentleman is going through. I do. The bias, again,
       that you brought, that you felt without looking at all the details, you can
       never get me to believe that you read both sides of that case before.
                Potentially after, you did, when you realized that Angela Harrison
       was lying to you. But the damage had been done at that point. I don’t care
       about the money. I honestly don’t care about the property that I live in.
       What I care about is the relationship that I once had with my nephew that I
       no longer have.
                Your bias is what did that, your bias in that all women are correct. I
       thank God there’s no—there’s no woman in here. This is a straightforward
       case. It’s all men. You can’t possibly have a bias.

RP at 162-65.

       Both parties declined the astute trial judge’s invitation to also question juror 27.

The trial judge then asked juror 27 whether her animosity toward the judge would distract


                                              4
No. 36971-4-III
State v. Sargent Jr.


her from focusing on the testimony and give both sides a fair trial. Juror 27 responded:

“Because I’ve seen your work in this courtroom, I will be watching you.” RP at 166.

The prosecuting attorney asked a follow-up question in the form of a statement: “it

sounds like you’d just be focused on the judge rather than maybe the evidence that’s

coming in.” RP at 166. Juror 27 replied: “Yes. Because the bias that I saw in dealing

with the attorneys, I would be wondering if she was giving you benefit that she wasn’t

giving to the other counsel.” RP at 167. Defense counsel declined to question juror 27,

and the trial judge excused juror 27 to return to the jury room.

       The State moved to dismiss juror 27 due to the juror’s concession that she would

not listen to the evidence. RP 167. Defense counsel replied: “I think at this point we

picked thirteen jurors. I think we should stick with the thirteen jurors.” RP at 168. The

trial court granted the prosecutor’s request and dismissed juror 27:

               THE COURT: Okay. I am going to excuse Ms. Bratlie. I’m sorry to
       do so since we haven’t even started the presentation of the evidence. As I
       understood and heard her answers to the questions, she would not be
       focusing on the presentation of the evidence.
               I’m concerned also, reading between the lines, that, although she
       said, thankfully it’s all men; there’s no women, that she somehow suggested
       that I might favor [the prosecutor] over [defense counsel]. And I’m worried
       about her being fair to both sides in listening to this case and making a
       decision.
               I’m also quite frankly a little bit concerned about her possibly
       bringing in extraneous information to the discussions among the jurors in
       terms of going off on a thing about, you know, Judge Allan and bias and
       whatnot. And I’m concerned about that might somehow taint the
       deliberation process and take the focus away from where it should be and
       the evidence in this particular case.

                                             5
No. 36971-4-III
State v. Sargent Jr.



RP at 168.

       The trial court dismissed no other juror during the course of the trial, such that the

absence of juror 27 did not reduce the panel below twelve members. The jury convicted

Gary Sargent as charged.

                                  LAW AND ANALYSIS

                                    Dismissal of Juror 27

       On appeal, Gary Sargent asserts that the trial court abused its discretion when

dismissing juror 27. Sargent argues that no ground existed to remove the juror under

RCW 2.36.110 because the trial court did not find juror 27 to be “unable to perform the

duties” of a juror, nor did the court find the juror manifested bias, prejudice, indifference

or inattention. Sargent claims the trial court speculated that juror 27 might be inattentive

to the presentation of evidence, that the juror might not be fair to both sides, and that the

juror might insert extraneous information into jury deliberations. The State responds that

the record amply supports juror 27’s lack of attentiveness, a sufficient ground for

removal. Based on juror 27’s answers to questioning, we agree with the State.

       We review a trial court’s decision to discharge a juror for abuse of discretion.

State v. Sassen Van Elsloo, 191 Wn.2d 798, 806, 425 P.3d 807 (2018). A trial court

abuses its discretion if its decision is manifestly unreasonable or based on untenable

grounds. State v. Sassen Van Elsloo, 191 Wn.2d at 807.


                                              6
No. 36971-4-III
State v. Sargent Jr.


       The Sixth Amendment to the United States Constitution and article I, section 22 of

the Washington Constitution guarantee the right to a fair trial “by an impartial jury.”

U.S. CONST. amend. VI; WASH. CONST. art. I, § 22. RCW 2.36.110 and CrR 6.5

generally govern dismissal of a juror. State v. Sassen Van Elsloo, 191 Wn.2d at 807.

RCW 2.36.110 provides:

              It shall be the duty of a judge to excuse from further jury service any
       juror, who in the opinion of the judge, has manifested unfitness as a juror
       by reason of bias, prejudice, indifference, inattention or any physical or
       mental defect or by reason of conduct or practices incompatible with proper
       and efficient jury service.

(Emphasis added.) CrR 6.5 states that: “[i]f at any time before submission of the case to

the jury a juror is found unable to perform the duties the court shall order the juror

discharged.”

       CrR 6.5 and RCW 2.36.110 place a continuous obligation on the trial court to

excuse any juror who is unfit and unable to perform the duties of a juror. State v. Jorden,

103 Wn. App. 221, 227, 11 P.3d 866 (2000). Both RCW 2.36.110 and CrR 6.4(c)(1)

create a mandatory duty to dismiss an unfit juror even in the absence of a challenge.

State v. Lawler, 194 Wn. App. 275, 284, 374 P.3d 278 (2016). When determining

whether the circumstances establish that a juror engaged in misconduct, the trial court

need not follow any specific format. State v. Jorden, 103 Wn. App. at 229.

       In State v. Jorden, this court found that the trial court did not abuse its discretion

when removing a juror on the ground of inattentiveness during trial. The record showed

                                              7
No. 36971-4-III
State v. Sargent Jr.


that no single incident led to the juror’s discharge and that the trial court “documented the

juror’s stages of inattentiveness, ranging from having her eyes closed to an appearance of

dozing.” State v. Jorden, 103 Wn. App. at 226 n.5.

       State v. Jorden is factually different because the trial court excused the juror

during the middle of the trial after the juror appeared to sleep. Gary Sargent’s trial judge

dismissed juror 27 before the commencement of opening statements. We deem this

difference unimportant. Sargent’s trial judge need not have observed juror 27’s potential

inattentiveness when the juror admitted she would focus on the judge’s conduct rather

than the evidence presented.

       A foreign case of import is State v. Sanders, 92 Ohio St. 3d 245, 750 N.E.2d 90

(2001), a capital murder prosecution. The trial court excused for cause a venireperson,

who stated during questioning that she frequently needed to smoke a cigarette. The

appeals court rejected the accused’s claimed error in excusing the venirewoman. The

trial court did not abuse its discretion when predicting that the juror would be inattentive

during trial and bring an attitude less than judicious to deliberations.

       We also note that the trial court worried about juror 27’s favoring the prosecution

over defense counsel and the juror’s introducing irrelevant information to jury

deliberations. These additional factors constitute bias and “conduct or practices

incompatible with proper and efficient jury service.” RCW 2.36.110.



                                              8
No. 36971-4-III
State v. Sargent Jr.


                              Statement of Additional Grounds

       In a statement of additional grounds (SAG), Gary Sargent contends his counsel

performed ineffectively. Sargent takes issue with the following portion of his defense

counsel’s closing argument:

                So based on what you’ve heard, based on the lack of evidence, what
       this gentleman did was commit the crime of theft. But that’s not what the
       State charged. They charged Robbery in the First Degree which is I guess I
       call it theft plus because it’s taking something with all those other elements.

RP at 364. Sargent claims that he never testified to committing theft. Sargent

picturesquely argues his counsel “did everything exspet [sic] write Guilty on the verdict

hisself [sic].” SAG at 2.

       To demonstrate ineffective assistance of counsel, a defendant must make two

showings. First, the defendant must establish that defense counsel’s representation was

deficient in that the performance fell below an objective standard of reasonableness based

on consideration of all circumstances. State v. Kyllo, 166 Wn.2d 856, 862, 215 P.3d 177

(2009). Second, a defendant must show that defense counsel’s representation prejudiced

the defendant. This second showing entails establishing a reasonable probability that,

except for counsel’s errors, the result of the proceedings would have been different. State

v. McFarland, 127 Wn.2d 322, 334-35, 899 P.2d 1251 (1995). A reviewing court need

not consider both prongs of the ineffective assistance analysis if a defendant fails on one.

In re Personal Restraint of Crace, 174 Wn.2d 835, 847, 280 P.3d 1102 (2012). We apply


                                              9
No. 36971-4-III
State v. Sargent Jr.


a strong presumption of effective representation of counsel, and the defendant has the

burden to show that, based on the record, there are no legitimate strategic or tactical

reasons for the challenged conduct. State v. McFarland, 127 Wn.2d at 335-36.

       Gary Sargent cannot show that his defense counsel performed deficiently for

arguing that Sargent committed the lesser offense of theft rather than a robbery. Contrary

to Sargent’s assertion, he did admit on direct and on cross-examination that he took

Adam Ball’s backpack from the park and acknowledged that the backpack was not his.

Instead of arguing that Sargent never took Ball’s backpack, Sargent’s defense counsel

attacked the credibility of Ball’s story and argued that the State failed to prove Sargent

took the backpack while armed with a deadly weapon. The lack of the presence of a

deadly weapon would mean that the State failed to prove an element of first degree

robbery. Thus, defense counsel employed a legitimate strategy. Accordingly, Sargent’s

ineffective assistance claim fails.

       Gary Sargent also contends he was denied a fair trial. Because he does not

identify any manner in which he did not receive a fair trial other than his counsel’s

performance or the trial court’s removal of juror 27, we reject this additional contention.

                                      CONCLUSION

       We affirm Gary Sargent’s conviction for robbery in the first degree.




                                             10
No. 36971-4-III
State v. Sargent Jr.


       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                             _________________________________
                                             Fearing, J.

WE CONCUR:



______________________________
Lawrence-Berrey, J.


______________________________
Pennell, C.J.




                                            11